Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,095,773. Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. For example, claim 2 of the pending application has the same limitations as claim 1 of the patent except for the limitations: 
wherein the communication link establishment and management system is programmed to score a completed call in the plurality of outbound calling attempts for the user; the communication link establishment and management system being programmed to identify a weakness of the user based on the score; and the communication link establishment and management system being programmed to provide video training content in response to the user being idle between the completed call and a subsequent call, wherein the video training content is provided within the communication link establishment and management system to the user in real time based on the weakness.
Therefore, claim 1 of the pending application is broader than claim 1 of the patent. Additionally, claims 3-10 of the pending application map to claims 2-6 of the patented invention. Similarly claim 11 of the pending application has the same limitations as claim 9 of the patent except for the limitations:
scoring, by the processor, a completed call of the plurality of outbound calling attempts for the user; identifying, by the processor, a weakness of the user based on the scoring the completed call; and providing, by the processor, video training content in real time based on the weakness.
Therefore, claim 11 of the pending application is broader than claim 9 of the patent. Additionally, claims 12-19 of the pending application map to claims 10-16 of the patented invention.

Allowable Subject Matter
Claims 2-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 2 and its dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of: 
"the communication link establishment and management system being configured to automatically assign an agent to an outbound calling attempt of the plurality of outbound calling attempts in response to the outbound calling attempt being answered, and connect the agent to a call resulting from the outbound calling attempt; the communication link establishment and management system being configured to determine, during the call and in response to the outbound calling attempt being answered, that the call is connected with the target associated with the outbound calling attempt, and in response, automatically bypassing the agent and transferring the call to the user, wherein the user and the agent are different" in combination with all other limitations in the claims as defined by Applicant. 
For example, the closest art discloses assigning an agent before or during placement of an outgoing calling attempt (see Eccelston) and not that an agent is assigned to an outbound calling attempt in response to the outbound calling attempt being answered. Additionally, the closest art discloses determining if a call is answered by a real voice or a machine (see Chau), and if a real voice, transfers the call to the live agent. The prior art does not specify in scenarios involving a live person answering, the call is transferred to the respective live agent, and not to the user and bypassing the agent, as claimed by Applicant, wherein the agent and user are different.
Claim 11 recites similar limitations, therefore claims 11 and its corresponding dependents are allowable for the same reasons discussed with respect to claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652